Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/722 has been entered.
The amended claims filed 7/7/22 are acknowledged; claims 1, 3, 5-11, 13-17, and 19-25 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-11, 13-17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donald et al. (US 10174575) in view of Gatherar (US 6481504).
CLAIM 1:  Donald discloses an access apparatus for accessing a flow system in a subsea oil and gas production installation.  The access apparatus comprises a body (150); a plurality of connectors configured to connect the apparatus to the flow system (see Fig. 5); and an access interface providing an access point to the flow system (via 151).  The body defines at least one bore (153) which fluidly connects at least one of the plurality of connectors to the access interface to provide a flow path between the access interface and the flow system (see Fig. 4).  A first connector of the plurality of connectors is oriented with a longitudinal axis in a substantially horizontal plane and is configured to connect to a respective horizontally oriented connector of the flow system an outward flow system connection interface (see Fig. 4).  A second connector of the plurality of connectors forms part of a connection interface for a jumper flowline, the connection interface replicating the outward flow system connection interface for a subsea horizontal pull-in connection system (see Figs. 4, 5).  The access apparatus is configured to be connected between the flow system connection interface and the jumper flowline (Fig. 4).
Donald fails to disclose wherein the access apparatus being a jumper pulling head for a jumper.
Gatherar discloses using an access apparatus to access a flow system in a subsea oil and gas production installation which is connected to jumper flowlines (see Fig. 2; Background of Invention describing the use of jumpers).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Donald to be used with the jumpers of Gatherar as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would predictably expect the combination to function as Donald discloses a base system that can be utilized with the type of flow found in jumpers (see col. 16, lines 48-59) and Gatherar teaches a similar system directly connected to the jumper, which would act in the same way in the combination as it does in Gatherar.
CLAIM 3:  The access apparatus is a termination head for a jumper flowline (266).
CLAIM 5:  The at least one bore is a first bore which defined between the first connector and the access interface, and wherein the body further defines a second bore between the second connector and the access interface (see Fig. 5).  The first bore is fluidly separate from the second bore (see Fig. 5, distinct bores).
CLAIM 6:  The access interface provides an interface for processing equipment (60), intervention apparatus (for example through cap 417) and/or additional flow lines or connectors to be landed on and connected to the apparatus.
CLAIM 7:  The access interface enables a variety of wellbore and/or flow system intervention operations to be performed (see col. 9, line 58 – col. 10, line 12 discussing a “range of fluid intervention operation”).
CLAIM 8:  The horizontally oriented connector of the flow system is a horizontal connector of a a subsea tree (shown in Fig. 1).
CLAIM 9:  The horizontally oriented connector of the flow system is a horizontal connection porch of a subsea manifold and/or a subsea Christmas tree (see Fig. 1).
CLAIM 10:  The connection interface for a jumper flowline formed, or formed in part, by the second connector replicates the horizontally oriented connector of the flow system (see Figs. 1, 5).
CLAIM 11:  The connection interface for a jumper flowline formed, or formed in part, by the second connector replicates the outward interface of a horizontal connector of a subsea manifold and/or a subsea Christmas tree (see Fig. 5).
CLAIM 13:  At least one bore of the access apparatus is configured to permit the passage of mechanical intervention equipment therethrough (see col. 10, lines 13-33 discussing equipment such as chokes).
CLAIM 14:  The at least one bore of the access apparatus comprises a 5D bend (262, see Fig. 6).
CLAIM 15:  Elongate guide members correspond to the position of receptacles on the horizontally oriented connector of the flow system, which are configured to extend into the receptacles on the horizontally oriented connector of the flow system when the components are connected (see Fig. 2 showing standard male/female connection).
CLAIM 16:  Recesses correspond to the position of elongate guide probes of a pull in tool and of receptacles on the horizontally oriented connector of the flow system (see Fig. 2 showing standard male/female connection).
CLAIMS 17, 19-25:  These methods are inherent to the above structures.  The use of ROVs discussed with respect to ROV 685.
Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
Applicant asserts the prior art fails to disclose a “jumper pulling head” as required by the claims.  Applicant further requests the term to be defined.  The term is defined within the claim itself – “the access apparatus being a jumper pulling head for a jumper flow line comprising…”.  If the prior art discloses the claimed elements that comprise the jumper pulling head, they inherently disclose the jumper pulling head.  As the prior art discloses the body, connectors, interface, etc. required by the claims, the prior discloses the claimed jumper pulling head.  
In response to applicant's argument that combination of references would not function, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The prior art discloses all the claimed elements in Donald.  The use of them to secure the jumper as used in Gatherar would not require them to be bodily incorporated but instead be an obvious use of the structure of Donald.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679